Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Schnayer on 1/25/2022.
Please amend the Claims submitted 12/30/2021 as follows:




determining a distance corresponding to a first length between a point and an occluder of a light source in a virtual environment based at least on the first length being shorter than [[and]] at least a second length between the point and the occluder, the first length associated with a first shadow ray, and the second length associated with at least a second shadow ray;
computing a dimension of a filter based at least in part on the distance between the point and the occluder; and
adjusting lighting conditions for one or more pixels of an image of the virtual environment using the filter.

2.	(Currently Amended)	The method of claim 1, wherein a first surface includes the point and the distance is from the point to an intersection of the first shadow ray with a second surface of the occluder, the second surface of the occluder on an opposite side of the occluder with respect to the light source.

3.	(Currently Amended)	The method of claim 1, wherein the method further includes determining an angle between the first shadow ray and a surface that includes the point, and the dimension is computed using the angle.

a direction of [[the ]]light from the light source.

5.	(Previously Presented)	The method of claim 1, wherein the dimension comprises a width of an ellipse that represents a footprint of the filter in world space of the virtual environment.

6.	(Currently Amended)	The method of claim 1, wherein the dimension of the filter elongates as the distance between the point and the occluder increases along [[the]] a direction of [[the ]]light from the light source.

7.	(Currently Amended)	The method of claim 1, wherein the distance defines a magnitude of the filter, and an angle between a direction of light from the light source and a surface corresponding to the point defines an amount of elongation to the magnitude to determine the dimension.

8.	(Previously Presented)	The method of claim 1, wherein a magnitude is computed from the distance and a planar angle of the light source, and an amount of elongation to the magnitude is computed from an angle between a direction of light from the light source and a surface corresponding to the point. 

9.	(Previously Presented)	The method of claim 8, wherein the filter comprises an anisotropic filter having the dimension as a first width and a second width of the magnitude.

10.	(Previously Presented)	The method of claim 1, further comprising identifying a type of the light source, wherein the computing of the dimension of the filter is further based on the type of the light source that is identified.

11.	(Currently Amended)	A method comprising:
determining intersections between rays extending from a point to an occluder of a light source in a virtual environment;
determining a distance corresponding to a first length between the point and a first intersection of the intersections based at least on the first length being shorter than a second length between the point and a second intersection of the intersections;
computing a dimension of a filter based at least in part on the distance; and
applying the filter to an image of the virtual environment at a location that corresponds to the point.

12.	(Previously Presented)	The method of claim 11, where the rays are shadow rays cast from the point towards the light source.

13.	(Currently Amended)	The method of claim 11, wherein a first surface includes the point and the first intersection is with a second surface of the occluder, the second surface on an opposite side of the occluder with respect to the light source.

14.	(Original)	The method of claim 11, wherein the dimension corresponds to a footprint of the filter in world space of the virtual environment.

15.	(Currently Amended)	The method of claim 11, wherein the dimension of the filter elongates as the distance between the point and the occluder increases along [[the]] a direction of [[the ]]light from the light source.

16.	(Currently Amended)	A system comprising:
one or more graphics processing units (GPUs) and one or more memory devices communicatively coupled to the one or more GPUs storing programmed instructions thereon, which when executed by the one or more GPUs causes performance of a method comprising:
selecting a first length of at least a portion of a first shadow ray based at least on the first length being shorter than [[and]] at least a second length of at least a portion of at least a second shadow ray, the first length and the second length being between a point and an occluder of a light source in a virtual environment;
computing a dimension of a filter based at least on the first length; and 
adjusting lighting conditions for one or more pixels of an image of the virtual environment using the filter.

17.	(Original)	The system of claim 16, wherein the dimension of the filter is computed in a world space of the virtual environment and the method further comprises projecting the filter from the world space to an image space, wherein the image is associated with the image space.

18.	(Currently Amended)	The system of claim 16, further comprising generating the image comprising a pixel of the one or more pixels, wherein lighting condition data of the pixel of the one or more pixels with respect to the light source is based on a single ray-traced sample of a state of the virtual environment represented in the image. 

19.	(Previously Presented)	The system of claim 16, wherein the dimension of the filter is further based at least on an amount of ray-traced samples of a state of the virtual environment used to determine lighting condition data for a pixel of the one or more pixels with respect to the light source.

20.	(Currently Amended)	The system of claim 16, wherein the first length is extracted from a hit distance buffer used to render the image.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 1, the closest prior art as the combination of Mehta et al., Axis-Aligned Filtering for Interactive Sampled Soft Shadows, ACM Transactions on Graphics, Vol. 31, No. 6, Article 163, November 2012, DeCell et al. (U.S. Patent Application Publication 2016/0260245 A1) and Tartaglia et al. (U.S. Patent Application Publication 2008/0278491 A1) fails to disclose and/or teach: determining a distance corresponding to a first length between a point and an occluder of a light source in a virtual environment based at least on the first length being shorter than at least a second length between the point and the occluder, the first length associated with a first shadow ray, and the second length associated with at least a second shadow ray; and computing a dimension of a filter based at least in part on the distance between the point and the occluder.
For claim 11, the closest prior art as the combination of Mehta et al., Axis-Aligned Filtering for Interactive Sampled Soft Shadows, ACM Transactions on Graphics, Vol. 31, No. 6, Article 163, November 2012, DeCell et al. (U.S. Patent Application Publication 2016/0260245 A1) and Tartaglia et al. (U.S. Patent Application Publication 2008/0278491 A1) fails to disclose and/or teach: determining intersections between rays extending from a point to an occluder of a light source in a virtual environment; determining a distance corresponding to a first length between the point and a first intersection of the intersections based at least on the first length being shorter than a second length between the point and a second intersection of the intersections; and computing a dimension of a filter based at least in part on the distance.
For claim 16, the closest prior art as the combination of Mehta et al., Axis-Aligned Filtering for Interactive Sampled Soft Shadows, ACM Transactions on Graphics, Vol. 31, No. 6, Article 163, November 2012, DeCell et al. (U.S. Patent Application Publication 2016/0260245 A1) and Tartaglia et al. (U.S. Patent Application Publication 2008/0278491 A1) fails to disclose and/or teach: selecting a first length of at least a portion of a first shadow ray based at least on the first length being shorter than at least a second length of at least a portion of at least a second shadow ray, the first length and the second length being between a point and an occluder of a light source in a virtual environment; and computing a dimension of a filter based at least on the first length.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613